Tilson, Judge:
In our original decision of this application for review, Reap. Dec. 6092, we made the following finding of fact:
From our review of the record,, we feel that it shows an export value for Quality No. 100 of .38 yen, packed ex Kobe, and for Quality No. 200 of .495 yen, packed ex Kobe, which, as we understand, is equivalent to the entered values, except as to those items which were cut into 15-yard lengths and for which cutting there was an extra charge of sen. This extra charge of sen per yard should, of course, be added to the value of those items which were cut from 30-yard lengths to 15-yard lengths.
An appeal was taken from our decision to the Court of Customs and Patent Appeals, and in remanding the case, our appellate court, *354among other things, said, with reference to the above-quoted finding of this court:
It was our purpose to approve this finding and we do now approve and affirm it, subject to the qualification that the appellate division should consider the items of commission and control fee and declare, upon the facts it may find from the record concerning them, whether or not they should be added to the values stated in the finding quoted.
Counsel for the respective parties have now agreed as follows:
* * * that the merchandise covered by the above reappraisements was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at the time of exportation of the shipments covered by this stipulation, at the prices determined by this. Court in Reap. Dec. 6092 and affirmed by the U. S. Court of Customs and Patent Appeals in its clarification opinion rendered February 11, 1946 of its remand decision of January 4, 1946, C. A. D. 326, Suit 4511, plus the commissions and control fees specified on the consular invoices covering such shipments.
We therefore find and hold the proper dutiable export value of the merchandise covered by this application for review to be, for quality No. 100, .38 yen packed ex Kobe, and for quality No. 200, .495 yen, packed ex Kobe, plus % sen per yard for those items which were cut from 30-yard lengths to 15-yard lengths, plus the items of commissions and control fees, as specified on the consular invoices. Judgment will be rendered accordingly.